TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-08-00536-CV


In re Reginald I. Bailey a/k/a Ray Hill




ORIGINAL PROCEEDING FROM TRAVIS COUNTY



M E M O R A N D U M   O P I N I O N


Reginald I. Bailey represents himself in an appeal from an order of dismissal
entered by the 126th District Court in Travis County cause number D-1-GN-07-000300.  The appeal
is pending in this Court as our cause number 03-08-00367-CV.  On August 7, 2008, the clerk wrote
a letter to Bailey advising him that the clerk's record has not been filed in his appeal because he has
not made arrangements for paying for it.  Bailey responded to this letter by filing the instant petition
for writ of mandamus.  In the petition, Bailey asserts that he is indigent and asks the Court to order
the preparation of a free clerk's record.
In order to obtain the clerk's record at no cost to himself, Bailey must file with the
district clerk an affidavit stating that he is indigent and otherwise complying with the requirements
of rule 20.1.  See Tex. R. App. P. 20.1.  Absent Bailey's compliance with this rule, the district clerk
is not obligated to prepare the record.

The petition for writ of mandamus is denied.  See Tex. R. App. P. 52.8(a).


				__________________________________________
				Jan P. Patterson, Justice
Before Justices Patterson, Waldrop and Henson
Filed:   September 11, 2008